                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BRUCE GERO,                                      Case No.16-cv-04449-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: DEFENDANT’S MOTION
                                                  v.                                         FOR SUMMARY JUDGMENT
                                   9

                                  10        UNITED STATES GOVERNMENT,                        Re: Dkt. No. 57
                                                        Defendant.
                                  11

                                  12           Plaintiff Bruce W. Gero, representing himself, brings this medical malpractice action
Northern District of California
 United States District Court




                                  13   against the United States, alleging that the Department of Veterans Affairs (“VA”) failed to

                                  14   properly diagnose and treat his left knee condition.1 Now pending before the Court is Defendant’s

                                  15   motion for summary judgment. (Dkt. No. 57.)2 After careful consideration of the parties’

                                  16   briefing, and having had the benefit of oral argument on February 7, 2019, the Court GRANTS

                                  17   Defendant’s motion. Defendant has satisfied its burden on summary judgment of demonstrating

                                  18   the absence of evidence on an essential element of Plaintiff’s claim, and Plaintiff fails to raise a

                                  19   genuine dispute of material fact on that score.

                                  20                                             BACKGROUND

                                  21   I.      Factual Background

                                  22           The Court’s February 2017 order granting Defendant’s motion to dismiss in part with leave

                                  23   to amend sets out the factual background of this case in detail. (See Dkt. No. 26 at 2-6.) The

                                  24   Court incorporates that background here. The gravamen of Plaintiff’s complaint is that the San

                                  25   Francisco VA Medical Center (“SFVAMC”) was negligent in diagnosing and treating Plaintiff’s

                                  26
                                       1
                                  27     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4 & 14.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   chronic left knee condition between 2007 and 2015.

                                   2   II.     Procedural History

                                   3           Plaintiff filed his initial complaint on August 8, 2016, bringing a cause of action alleging

                                   4   that the VA “failed to properly diagnose and treat a knee injury that left [Plaintiff] in a physically

                                   5   compromised position from April of 2007 up until [his] knee was surgically repaired on

                                   6   September 11, 2015.” (Dkt. No. 1 at 3.) Defendant moved to dismiss Plaintiff’s complaint for

                                   7   failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 15.) The

                                   8   Court granted Defendant’s motion to dismiss in part, with leave to amend. (Dkt. No. 26.) In

                                   9   doing so, the Court noted that even though not expressly alleged in the complaint, Plaintiff was

                                  10   bringing suit under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2401(b),

                                  11   2679 (1976), “because he is alleging medical malpractice against the United States Government.”

                                  12   (Id. at 5.)
Northern District of California
 United States District Court




                                  13           Plaintiff filed an amended complaint on November 22, 2017, bringing a claim for

                                  14   negligence under the FTCA. (Dkt. No. 42.) On July 13, 2018, the Court granted the parties’

                                  15   stipulation regarding expert disclosure on liability, setting deadlines of July 30, 2018 for initial

                                  16   experts and September 4, 2018 for rebuttal experts. (Dkt. No. 51 at ¶ 4.) Defendant filed the

                                  17   instant motion on November 21, 2018. (Dkt. No. 57.) The motion is fully briefed, (see Dkt. Nos.

                                  18   62 & 64), and the Court heard oral argument on February 7, 2019.

                                  19                                                DISCUSSION

                                  20           On summary judgment, the movant must demonstrate “that there is no genuine dispute as

                                  21   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

                                  22   56(a). Where the movant does not bear the burden of proof at trial for the underlying claims, it

                                  23   satisfies its burden if it can show that there is an absence of evidence to support “an element

                                  24   essential to [the nonmovant’s] case, and on which [the nonmovant] will bear the burden of proof at

                                  25   trial,” and the nonmovant fails to produce evidence giving rise to a genuine dispute of material

                                  26   fact on that score. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Here, Defendant has

                                  27   satisfied its initial burden, and Plaintiff fails to carry his burden on rebuttal.

                                  28   //
                                                                                            2
                                   1   I.     FTCA Generally

                                   2          The FTCA is the exclusive remedy for filing a tort action against a federal agency or

                                   3   officer. See 28 U.S.C. § 2679; Kennedy v. U.S. Postal Serv., 145 F.3d 1077, 1078 (9th Cir. 1998)

                                   4   (per curiam). The substantive law governing a plaintiff’s FTCA claim is the “law of the place

                                   5   where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). Plaintiff alleges that the actions at

                                   6   issue took place in California, so California law governs his medical malpractice claims. See

                                   7   Littlejohn v. United States, 321 F.3d 915, 924 (9th Cir. 2003).

                                   8   II.    Medical Malpractice Claim

                                   9          To establish a claim for medical malpractice, a plaintiff must demonstrate: “(1) the duty of

                                  10   the professional to use such skill, prudence, and diligence as other members of his profession

                                  11   commonly possess and exercise; (2) a breach of that duty; (3) a proximate causal connection

                                  12   between the negligent conduct and the resulting injury; and (4) actual loss or damage resulting
Northern District of California
 United States District Court




                                  13   from the professional’s negligence.” Gami v. Mullikin Med. Ctr., 18 Cal. App. 4th 870, 877 (Cal.

                                  14   Ct. App. 1993) (internal quotation marks and citation omitted).

                                  15          Defendant moves for summary judgment on the grounds that “Plaintiff’s failure to present

                                  16   an expert medical opinion is a complete failure of proof regarding the applicable standard of care,

                                  17   its breach, and causation of injury.” (Dkt. No. 64 at 11.) Defendant argues that without an expert

                                  18   opinion, Plaintiff “cannot establish negligence under California law.” (Id.) The Court agrees.

                                  19          A.      Lack of Expert Testimony

                                  20          “The standard of care against which the acts of a [medical professional] are to be measured

                                  21   is a matter peculiarly within the knowledge of experts; it presents the basic issue in a malpractice

                                  22   action and can only be proved by their testimony.” Hanson v. Grode, 76 Cal. App. 4th 601, 606-

                                  23   07 (Cal. Ct. App. 1999) (internal quotation marks and citations omitted). Accordingly,

                                  24   “[w]henever the plaintiff claims negligence in the medical context, the plaintiff must present

                                  25   evidence from an expert that the defendant breached his or her duty to the plaintiff and that the

                                  26   breach caused the injury to the plaintiff.” Powell v. Kleinman, 151 Cal. App. 4th 112, 123 (Cal.

                                  27   Ct. App. 2007) (emphasis added); see also Scott v. Rayhrer, 185 Cal. App. 4 th 1535, 1542 (Cal.

                                  28   Ct. App. 2010) (“As a general rule, the testimony of an expert witness is required in every
                                                                                         3
                                   1   professional negligence case to establish the applicable standard of care, whether that standard was

                                   2   met or breached by the defendant, and whether any negligence by the defendant caused the

                                   3   plaintiff’s damages.”).

                                   4          The Court held a case management conference on February 8, 2018, in which it instructed

                                   5   Plaintiff that under California law, he must submit expert testimony to prevail on his claim.

                                   6   Plaintiff indicated that he understood. As previously discussed, the Court granted the parties’

                                   7   stipulation regarding expert witness disclosures on July 13, 2018. (See Dkt. No. 51.) On July 30,

                                   8   2018, Defendant served its expert witness disclosure on Plaintiff, identifying “Dr. Thomas

                                   9   Schmalzried, a Board Certified orthopedic surgeon specializing in diseases and disorders of the

                                  10   adult hip and knee, including primary and revision total knee arthroplasty.” (Dkt. No. 58 at ¶ 6.)

                                  11   Further, “Defendant attached a written report prepared and signed by Dr. Schmalzried to the

                                  12   expert witness disclosure.” (Id.) According to Defendant’s counsel:
Northern District of California
 United States District Court




                                  13                  Plaintiff did not serve an expert disclosure or expert report on July 30,
                                                      2018 or thereafter. To date I have received no designation of expert
                                  14                  witnesses, disclosure of expert testimony, or expert reports from
                                                      Plaintiff to support allegation that the treatment he received at the VA
                                  15                  fell below the standard of care [or] that a breach of the standard of
                                                      care caused injury to Plaintiff.
                                  16

                                  17   (Id. at ¶ 7.) Thus, Plaintiff did not provide expert medical testimony in opposition to Defendant’s

                                  18   motion for summary judgment.3 Plaintiff instead submitted as exhibits: (1) the declaration of his

                                  19   former VA primary care provider, Dr. Eric N. Swagel, who treated Plaintiff from July 15, 2003

                                  20   through November 4, 2008; (2) medical records that include treatment notes from VA and private

                                  21   providers, a listing of orthopedic appointments between March 4, 2013 and March 27, 2013, and

                                  22   X-ray images; (3) Plaintiff’s own interpretation of the medical evidence; and (4) an article from

                                  23   the Archives of Bone and Joint Surgery entitled “Systematic Analysis of Painful Total Knee

                                  24   Prosthesis, a Diagnostic Algorithm.” (See Dkt. No. 63, Exs. A-F at 5-94.) Plaintiff’s evidence is

                                  25   insufficient to defeat summary judgment for several reasons.

                                  26          First, the declaration of Dr. Swagel does not address the applicable standard of care, any

                                  27

                                  28
                                       3
                                        Plaintiff’s opposition indicates that he attempted to obtain an expert medical opinion but could
                                       not do so. (See Dkt. No. 62 at ¶¶ 16-23.)
                                                                                         4
                                   1   resulting breach, or causation of injury. (See Dkt. No. 63, Ex. A at ¶¶ 1-8.) Indeed, Plaintiff’s

                                   2   opposition acknowledges that Dr. Swagel declined to provide an expert opinion. (See Dkt. No. 62

                                   3   at ¶ 23.) While the declaration supports a finding of injury—indeed a severe injury—Plaintiff

                                   4   needs to do more than establish that he was injured to prevail on his medical malpractice claim.

                                   5   Second, the contemporaneous treatment notes are just that—they do not address the applicable

                                   6   standard of care, its breach, or causation of injury. See Lawless v. Calaway, 24 Cal. 2d 81, 89

                                   7   (1944) (“[M]ere proof that the treatment was unsuccessful is not sufficient to establish

                                   8   negligence.”). Third, it is undisputed that Plaintiff is a layperson, not a medical professional. His

                                   9   opinion of the medical evidence therefore does not constitute an expert opinion. Finally,

                                  10   statements contained in learned treatises such as the Archives of Bone and Joint Surgery article

                                  11   constitute hearsay unless: “(A) the statement is called to the attention of an expert witness on

                                  12   cross-examination or relied on by the expert on direct examination; and (B) the publication is
Northern District of California
 United States District Court




                                  13   established as a reliable authority by the expert’s admission or testimony, by another expert’s

                                  14   testimony, or by judicial notice.” Fed. R. Evid. 803(18). Thus, the article on its own does not

                                  15   constitute medical expert testimony, and Plaintiff provides no expert testimony in conjunction

                                  16   with the article as required.

                                  17          Plaintiff’s opposition cites several cases, including out-of-circuit authority, in support of

                                  18   his assertion that Defendant’s “failure to read or correctly interpret [his] x-rays is a failure to meet

                                  19   the standard of care for medical providers, giving rise to liability for medical negligence.” (See

                                  20   Dkt. No. 62 at ¶ 14.) Those cases are unavailing, however, because each involved expert medical

                                  21   opinion testimony proffered by the plaintiff. See, e.g., James v. United States, 483 F. Supp. 581,

                                  22   586 (N.D. Cal. 1980) (“Both of plaintiffs’ expert witnesses were of the opinion . . .”); Flowers v.

                                  23   Southampton Hosp., 627 N.Y.S.2d 81, 82 (N.Y. App. Div. 1995) (“To the extent that the expert

                                  24   medical testimony conflicted or was in dispute . . .”); Farrell v. Lavine, 236 N.Y.S.2d 323 (N.Y.

                                  25   Sup. Ct. 1962) (“Plaintiff’s orthopedic surgeon testified that in his opinion such a cast was not the

                                  26   method to be used and that he disagreed with the medical authorities put forth by the defendant.”);

                                  27   Heins v. Synkonis, 227 N.W.2d 247, 248 (Mich. Ct. App. 1975) (noting that “expert testimony is

                                  28   required to show that a doctor has violated the standard of care required unless the injury is of
                                                                                          5
                                   1   such a character that laymen could find negligence,” and finding the testimony of the physician

                                   2   defendant “himself, testifying during plaintiffs proofs, set forth a standard of care necessary in this

                                   3   cause.”).

                                   4          Simply put, Plaintiff’s evidence does not mitigate the lack of a medical expert opinion.

                                   5   California case law is clear that an expert opinion is required to determine the applicable standard

                                   6   of care and any resulting breach in professional negligence cases. See, e.g., Powell, 151 Cal. App.

                                   7   4th at 123; Hanson, 76 Cal. App. 4th at 606-07. In the absence of a medical expert opinion,

                                   8   Plaintiff’s claim must fail. See Hernandez v. City of Oakley, No. 11-cv-02415-JCS, 2012 WL

                                   9   5411781, at *22 (N.D. Cal. Nov. 6, 2012) (finding summary judgment appropriate where plaintiff

                                  10   failed to offer expert testimony on the applicable standard of care).

                                  11          B.      “Common Knowledge” Exception to Requirement for Expert Testimony and
                                                      Res Ipsa Loquitur Are Inapplicable
                                  12
Northern District of California
 United States District Court




                                  13          California law recognizes an exception to the requirement for medical expert testimony
                                  14   where “the conduct required by the particular circumstances is within the common knowledge of
                                  15   the layman.” Elcome v. Chin, 110 Cal. App. 4th 310, 317 (Cal. Ct. App. 2003) (internal quotation
                                  16   marks and citation omitted); see also Ewing v. Northridge Hosp. Med. Ctr., 120 Cal. App. 4th
                                  17   1289, 1302 (Cal. Ct. App. 2004) (noting that expert testimony is not required “[i]n cases where a
                                  18   layperson is able to say as a matter of common knowledge and observation that the consequences
                                  19   of professional treatment were not such as ordinarily would have followed if due care had been
                                  20   exercised”). Thus, the common knowledge exception “applies in cases in which no scientific
                                  21   enlightenment is necessary.” Ewing, 120 Cal. App. 4th at 1303. The “exception is, however, a
                                  22   limited one.” Scott, 185 Cal. App. 4th at 1542. The Ewing court noted the following examples:
                                  23                  [C]ases in which a foreign object is left in a patient’s body following
                                                      surgery, an injury occurs to a body part not slated for medical
                                  24                  treatment, or the amputation of the wrong limb. Similarly, expertise
                                                      may not be necessary in medical negligence cases where the issue is
                                  25                  whether the medical professional failed to obtain informed consent.
                                  26   Ewing, 120 Cal. App. 4th at 1302-03 (internal citations omitted). Here, there is no similarly
                                  27   “freakish and improbable” injury, see Curtis v. Santa Clara Valley Med. Ctr., 110 Cal. App. 4th
                                  28   796, 801 (Cal. Ct. App. 2003) (internal quotation marks and citation omitted), or allegations of
                                                                                        6
                                   1   lack of informed consent. Plaintiff’s claim is instead based on a type injury that is more closely

                                   2   related to injuries courts have expressly found are not within the realm of common knowledge.

                                   3   See Contreras v. St. Luke’s Hosp., 78 Cal. App. 3d 919, 928 (Cal. Ct. App. 1978) (“There is no

                                   4   expert testimony to the effect that the presence of pain and fever after plaintiff’s knee operation

                                   5   pointed to the existence of a knee infection or to negligence by defendants, and these matters are

                                   6   obviously not within the common knowledge of laymen.”); Lamb v. Moore, 178 Cal. App. 2d 819,

                                   7   825 (Cal. Ct. App. 1960) (finding common knowledge exception improper in cases requiring

                                   8   interpretation of X-rays).

                                   9           Further, “[t]he common knowledge exception is principally limited to situations in which

                                  10   the plaintiff can invoke the doctrine of res ipsa loquitur.” Elcome, 110 Cal. App. 4th at 317. The

                                  11   doctrine of res ipsa loquitur is inapplicable here for the same reason the common knowledge

                                  12   exception does not apply. To invoke res ipsa loquitur, “the plaintiff must present some substantial
Northern District of California
 United States District Court




                                  13   evidence of three conditions: (1) the injury must be the kind which ordinarily does not occur in the

                                  14   absence of someone’s negligence; (2) the injury was caused by an instrumentality in the exclusive

                                  15   control of the defendant; and (3) the injury was not due to any voluntary action or contribution on

                                  16   the part of the plaintiff.” Id. at 316-17.

                                  17           Here, construing the record in Plaintiff’s favor, the evidence fails to give rise to a genuine

                                  18   dispute of material fact as to whether the injury—failure to properly diagnose and treat Plaintiff’s

                                  19   knee condition over a period of eight years—is one “which ordinarily does not occur in the

                                  20   absence of someone’s negligence.” See id.; see also Curtis, 110 Cal. App. 4th at 801 (noting that

                                  21   “leaving scissors in a patient’s abdomen after surgery is an occurrence that is ordinarily the result

                                  22   of someone’s negligence.”). Plaintiff’s claimed injury is instead akin to those that courts have

                                  23   expressly found did not evidence res ipsa loquitur. See Elcome, 110 Cal. App. 4th at 318

                                  24   (rejecting res ipsa loquitur argument on summary judgment and finding that “[t]here can be

                                  25   numerous etiologies for plaintiff’s neck and upper extremity injuries which are totally unrelated to

                                  26   the surgery [at issue] and which do not suggest the probability that one of the defendants or

                                  27   anyone else was negligent.”); Bolen v. Woo, 96 Cal. App. 3d 944, 955 (Cal. Ct. App. 1979)

                                  28   (affirming trial court’s refusal to instruct jury on res ipsa loquitur because “the treatment of an
                                                                                          7
                                   1   infected foot is not within the common knowledge of most lay persons.”).

                                   2          Because the common knowledge exception and res ipsa loquitur are inapplicable to the

                                   3   facts of this case, an expert medical opinion is required. See Scott, 185 Cal. App. 4th at 1542; see

                                   4   also Powell, 151 Cal. App. 4th at 123; Hanson, 76 Cal. App. 4th at 606-07.

                                   5          C.       Plaintiff’s Due Process Arguments Have No Bearing on the Elements of His
                                                       Medical Malpractice Claim
                                   6

                                   7          Plaintiff’s broader arguments regarding due process concerns with the VA medical system
                                   8   and disability claims procedures in general have no bearing on the Court’s analysis of his medical
                                   9   malpractice claim. Although the Court is sympathetic to Plaintiff’s condition and acknowledges
                                  10   his resoluteness in prosecuting this case, at trial Plaintiff would have the burden of proving the
                                  11   four essential elements of his medical malpractice claim. Defendant has shown that Plaintiff
                                  12   cannot do so.
Northern District of California
 United States District Court




                                  13                                    EVIDENTIARY OBJECTIONS
                                  14          Defendant objects on various grounds to certain assertions in Plaintiff’s declaration and
                                  15   attached exhibits. (See Dkt. No. 64 at 10-11.) Defendant’s objections are moot, however, because
                                  16   there is no dispute that Plaintiff failed to proffer an expert medical opinion and that issue is
                                  17   dispositive to the instant motion.
                                  18                                              CONCLUSION
                                  19          For the reasons set forth above, the Court GRANTS Defendant’s motion for summary
                                  20   judgment.
                                  21          This Order disposes of Docket No. 57.
                                  22          IT IS SO ORDERED.
                                  23   Dated: February 11, 2019
                                  24

                                  25

                                  26                                                                  JACQUELINE SCOTT CORLEY
                                                                                                      United States Magistrate Judge
                                  27

                                  28
                                                                                          8
